Citation Nr: 1116843	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for depression, including as secondary to a back disability. 

2. Whether new and material evidence has been submitted to reopen a claim for service connection for prostatitis. 

3. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2010, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  It was agreed to leave the record open for 60 days for the Veteran to additional evidence.  The transcript of the hearing is associated with the claims file and has been reviewed.  During the hearing, the Veteran withdrew the issue of entitlement to service connection for residuals of a head trauma.  

Although the record appears to have been transferred to the Board slightly less than 60 days after the hearing, additional medical evidence was received at the San Antonio office on or about October 12, 2010 and received at the Board apparently on October 14, 2010.  The Veteran's representative provided a waiver of the right to initial consideration of the new evidence by the RO in April 2011.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. By an unappealed March 2002 rating decision, the RO denied the Veteran's claims for service connection for prostatitis and a back disability because the evidence of record did not show that the disabilities were incurred in or caused by service.  

2. Evidence received subsequent to the March 2002 RO decision is evidence not previously submitted to the RO, does not relate to an unestablished fact necessary to substantiate the claim and does not present a reasonable possibility of substantiating the Veteran's claim for service connection for prostatitis.  

3. Evidence received subsequent to the March 2002 RO decision is evidence not previously submitted to the RO, does not relate to an unestablished fact necessary to substantiate the claim and does not present a reasonable possibility of substantiating the Veteran's claim for service connection for a back disability.  


CONCLUSIONS OF LAW

1. The March 2002 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2. New and material evidence has not been submitted and the claim of entitlement to service connection for prostatitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3. New and material evidence has not been submitted and the claim of entitlement to service connection for a back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2006 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen, as are the claims regarding prostatitis and a back disability, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the appellant in July 2006 included the criteria for reopening a previously denied claim and the criteria for establishing service connection.  The letter however, only provided the information concerning why the claim was previously denied for the back claim.  Consequently, the Board finds that adequate notice has been provided regarding the back claim, as the appellant was informed about what evidence is necessary to substantiate the element required to establish service connection that was found insufficient in the previous denial.  The letter, however, did not provide why the claim of entitlement to service connection for prostatitis was previously denied, as such, the Board finds that the letter was inadequate as to that issue.    

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  To that end, the Board notes that neither the appellant nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the appellant resulted in prejudicial error.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

In this case, the Board finds that the appellant had actual knowledge of what was necessary to substantiate his claim.  In this regard, the July 2006 letter provided the reason the back disability was previously denied, which was the same reason that the prostatitis was denied.  During the hearing, the Veteran was aware that his claims were previously denied and he demonstrated knowledge that a nexus opinion was needed to support his claims.  Therefore, the record was held open in order to allow the appellant to submit such documentation; however, no evidence has been received.  Thus, the Board finds that the appellant had actual knowledge of the evidence needed to substantiate his claim and which party was responsible for providing it.

Additionally, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support his claim based on notice that was provided to the appellant during the course of his appeal.  Specifically, the rating decisions provided the reason that his claim for service connection for prostatitis was previously denied.  For the foregoing reasons, the Board finds that VA's failure to provide the appellant with adequate VCAA notice did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214 and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Although a VA opinion with respect to the issues on appeal was not obtained, VA is not required to provide an examination unless new and material evidence has been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As explained in this decision, new and material evidence has not been submitted, therefore, a VA examination is not warranted in this case.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the Board notes that the Veteran's current claims involve entitlement to service connection for prostatitis and a back disability.  These issues are based upon the same factual bases as his previous claims, which were last denied in a March 2002 rating decision that became final.  As such, it is appropriate for the Board to consider these claims as requests to reopen the previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claims for prostatitis and a back disability were denied by the RO because there was no nexus between the claimed disabilities and service.  The Veteran did not appeal the March 2002 decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  

Although the RO did not reopen the Veteran's claims, such a determination is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the March 2002 RO decision is the last final disallowance with regard to the Veteran's claims, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In March 2002, the RO reviewed the service treatment records and VA treatment records regarding the Veteran's claims for service connection for prostatitis and a back disability.  The RO found that the service treatment records were negative for any complaints, diagnosis or treatment for a back injury.  Therefore, the RO found that neither disability was incurred in or caused by service.  

Since the March 2002 RO decision, additional VA treatment records were submitted as well as statements from the Veteran.  The VA treatment records revealed a diagnosis of and treatment for chronic prostatitis and elevated PSA.  There is also reference to low back pain in the treatment records.  In a treatment record dated in June 1998, the Veteran had complaints of back pain that he reported were present since service.   A 2006 MRI of the Veteran's lumbar spine revealed degenerative disease with multilevel disc bulges and facet arthrosis caused mild central canal, mild left L4/L5 and L5/S1 neuroforaminal stenosis and mild right L5/S1 neuroforaminal stenosis.  

The Veteran also testified in August 2010 that he incurred a back injury in service when he fell and fractured his clavicle.  He also testified that he had difficulty urinating in service, which is related to his current problems with prostatitis.  

The Board finds that the VA treatment records and the Veteran's testimony is new evidence, since it was not before the RO in March 2002.  The evidence, however, is not material.  Specifically, the Veteran's testimony is cumulative and redundant of his assertions in 2002.  The treatment records also do not show that there is a nexus between his current disabilities and service, which was the unestablished fact necessary to substantiate the claims in the March 2002 rating decision.  As the new evidence does not provide a nexus between the claimed disabilities and service, the evidence does not raise a reasonable possibility of substantiating the claims for service connection.  

Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claims for service connection for prostatitis and a back disability are not reopened.  


ORDER

New and material evidence not having been submitted, the Veteran's claim of entitlement to service connection for prostatitis is not re-opened and his claim remains denied.

New and material evidence not having been submitted, the Veteran's claim of entitlement to service connection for a back disability is not re-opened and his claim remains denied.


REMAND

VA has a duty to assist the veteran in the development of the claim.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  A medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the service treatment records show that after the Veteran fractured his left clavicle in service, he continually complained of pain in that area.  Treatment notes described the Veteran as depressed, belligerent and unhappy with his treatment.  Other treatment notes referred to an anxiety reaction.  He was referred to mental health and was found to have conversion reaction, inadequate personality and psychosomatic overlay.  

The Board notes that the Veteran is service connected for residuals of his fractured clavicle.  Additionally, the current medical evidence shows that the Veteran has been treated for anxiety and possible depression.   Based on the in-service incident and subsequent anxiety and depression in service, the Board finds that a VA examination is warranted to determine the etiology of the current depression and anxiety.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination with the appropriate medical specialist to determine the etiology of any psychiatric disability, including anxiety and depression.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether the Veteran's anxiety, depression, or any other psychiatric disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by service, including the fractured clavicle in service.  Any opinion expressed should be accompanied by supporting rationale.  

2. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


